UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or l5(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24503 WASHINGTON BANKING COMPANY (Exact name of registrant as specified in its charter) Washington91-1725825 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification Number) ayshore Drive Oak Harbor, Washington98277 (Address of principal executive offices)(Zip Code) (360) 679-3121 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X]Non-Accelerated filer []Smaller reporting company [] Indicate by check mark if the registrant is a shell company as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended.Yes []No [ X ] The number of shares of the issuer’s Common Stock outstanding at November 01, 2011 was 15,360,089 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition (unaudited) September30, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Income (unaudited) Three and Nine Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Shareholders' Equity and Comprehensive Income (unaudited) Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 56 Item 4. Controls and Procedures 56 PART II - OTHER INFORMATION Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. (Removed and Reserved) 58 Item 5. Other Information 58 Item 6. Exhibits 59 Signatures 60 -1- Table of Contents WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Condition (unaudited) (Dollars in thousands, except per share data) September 30, December 31, Assets Cash and due from banks $ $ ($5,497 and $2,748, respectively, are restricted) Interest-bearing deposits Federal funds sold - Total cash, restricted cash and cash equivalents Investment securities available for sale, at fair value Federal Home Loan Bank stock Loans held for sale Non-covered loans, net of allowance for loan losses Covered loans, net of allowance for loan losses Total loans, net of allowances for loan losses Premises and equipment, net Bank owned life insurance Goodwill and other intangible assets, net Non-covered other real estate owned Covered other real estate owned FDIC indemnification asset Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Deposits Noninterest-bearing demand $ $ Interest-bearing Total deposits Junior subordinated debentures Other liabilities Total liabilities Commitments and contingencies (See Note 13) Shareholders' Equity: Preferred stock, no par value; 26,380 shares authorized Series A (liquidiation preference $1,000 per share); no shares issued and outstanding at September 30, 2011 and 26,380 at December 31, 2010 - Common stock, no par value; 35,000,000 shares authorized; 15,357,466 and 15,321,227 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ -2- Table of Contents WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Income (unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Interest and fees on non-covered loans $ Interest and fees on covered loans Interest on taxable investment securities Interest on tax-exempt investment securities Other 89 99 Total interest income Interest expense: Interest on deposits Interest on other borrowed funds - 59 - Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses, non-covered loans Recovery of loan losses, covered loans - - ) - Net interest income after provision for loan losses Noninterest income: Service charges and fees Electronic banking income Investment products Bank owned life insurance income 84 61 Income from the sale of mortgage loans SBA premium income Change in FDIC indemnification asset ) ) Gain on disposition of covered assets Bargain purchase gain on acquisition - - Other Total noninterest income Noninterest expense: Salaries and benefits Occupancy and equipment Office supplies and printing Data processing Consulting and professional fees 92 Intangible amortization Merger related expenses 70 FDIC premiums Non-covered OREO and repossession expenses Covered OREO and repossession expenses ) Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income before preferred dividends Preferred stock dividends and discount accretion - Net income available to common shareholders $ Net income available per common share, basic $ Net income available per common share, diluted $ Average number of common shares outstanding, basic Average number of common shares outstanding, diluted -3- Table of Contents WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited) (Dollars in thousands) Accumulated Preferred other Total stock Common stock Retained comprehensive shareholders' amount Shares Amount earnings income (loss) equity Balance at December 31, 2009 $ Comprehensive income: Net income - Net change in unrealized gain (net of tax expense of $1,047) - Total comprehensive income Preferred stock dividend and accretion - - ) - ) Cash dividends on common stock, $0.085 per share - - - ) - ) Stock-based compensation expense - Issuance of common stock under stock plans - 13 20 - - 20 Tax benefit associated with stock awards - - 8 - - 8 Balance at September 30, 2010 $ Balance at December 31, 2010 $ ) $ Comprehensive income: Net income - Net change in unrealized gain (net of tax expense of $1,704) - Total comprehensive income Redemption of preferred stock issued to U.S. Treasury ) - ) Repurchase of warrant issued to U.S. Treasury - - ) - - ) Preferred stock dividend and accretion - - ) - ) Cash dividends on common stock, $0.15 per share - - - ) - ) Stock-based compensation expense - Issuance of common stock under stock plans - 36 - - Tax benefit associated with stock awards - - 4 - - 4 Balance at September 30, 2011 $ - $ -4- Table of Contents WASHINGTON BANKING COMPANY AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (unaudited) (Dollars in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of investment security premiums, net Depreciation Intangible amortization Provision for loan losses, non-covered loans Provision for loan losses, covered loans ) - Earnings on bank owned life insurance ) ) Net (gain) loss on sale of premises and equipment ) 5 Net (gain) loss on sale of non-covered other real estate owned ) ) Net (gain) loss on sale of covered other real estate owned ) - Valuation adjustment on non-covered other real estate owned 53 - Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Deferred taxes Change in FDIC indemnification asset ) Bargain purchase gain on acquisition - ) Stock-based compensation Excess tax benefit from stock-based compensation (4
